Exhibit 99.2 Historical Summary and Report of Independent Certified Public Accountants Coach Lantern Apartments For the Period from January 1, 2008 to January 29, 2008 and the Year Ended December 31, 2007 REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS To the Partners of RESOURCE REAL ESTATE INVESTORS 6, L.P.: We have audited the accompanying statement of revenues and certain operating expenses (the “Historical Summary”) of Coach Lantern Apartments, an apartment complex located in Scarborough, Maine (“the Property”), for the year ended December 31, 2007.This Historical Summary is the responsibility of the Resource Real Estate Investors 6, L.P.Our responsibility is to express an opinion on the Historical Summary based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America as established by the American Institute of Certified Public Accountants.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the Historical Summary is free of material misstatements.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Property’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the Historical Summary, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the Historical Summary.We believe our audit provides a reasonable basis for our opinion. The accompanying Historical Summary were prepared for purposes of complying with the rules and regulations of the U.S. Securities and Exchange Commission (for inclusion in the registration statement on Form 10 of Resource Real Estate Investors 6, L.P.), as described in Note 1 to the Historical Summary, and are not intended to be a complete presentation of the Property’s revenues and expenses. In our opinion, the Historical Summary presents fairly, in all material respects, the revenues and certain operating expenses described in Note 1 to the Historical Summary of the Property for the year ended December 31, 2007, in conformity with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP Philadelphia, Pennsylvania October 4, 2010 COACH LANTERN APARTMENTS STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES For the period from January 1, 2008 to January 29, 2008 For the year ended December 31, 2007 Revenues: (Unaudited) Rental income $ $ Certain operating expenses: Property operating expenses Real estate taxes Property management fees General and administrative expense - Total certain operating expenses Revenues in excess of certain operating expenses $ $ The accompanying notes are an integral part of these historical summaries. COACH LANTERN APARTMENTS NOTES TO STATEMENTS OF REVENUES AND CERTAIN OPERATING EXPENSES FOR THE PERIOD FROM JANUARY 1, 2, 2008 (UNAUDITED) AND FOR THE YEAR ENDED DECEMBER 31, 2007 NOTE A – BASIS OF PRESENTATION On January 29, 2008, Resource Real Estate Investors 6, L.P. (the “Partnership”) acquired a 21-building, two-story townhouse apartment complex containing 90 units in two- and three-bedroom configurations located in Scarborough, Maine known as Coach Lantern Apartments. The statements of revenues and certain operating expenses (the “Historical Summaries”) have been prepared for the purpose of complying with the provision of Article 8-06 of Regulation S-X promulgated by the U.S. Securities and Exchange Commission (the “SEC”), which required certain information with respect to real estate operations to be included with certain filings with the SEC.The Historical Summaries include the historical revenues and certain operating expenses of Coach Lantern Apartments, exclusive of interest income and interest expense, early termination fees, asset management fees, and depreciation and amortization.The Partnership purchased the apartment complex for $10.8 million.The aggregate purchase price, which included acquisition and financing costs, escrowed funds and advances, and other assets and liabilities assumed, was approximately $11.7 million; this total included $3.8 million of equity from the Partnership and a mortgage loan of $7.9 million, which is secured by a first mortgage on the property, as well as assignments of leases and rents to the lender as security.The face value of the mortgage divided by the total property capitalization, including reserves, escrows, fees and closing costs, or leverage ratio, was 61%. In the opinion of the Partnership’s management, all adjustments necessary for a fair presentation of the Historical Summaries for the period from January 1, 2008 to January 29, 2008 and for the year ended December 31, 2007 have been included.Such adjustments consisted of normal recurring items.Interim results are not necessarily indicative of results for a year. NOTE B – PRINCIPLES OF REPORTING AND USE OF ESTIMATES Revenue is derived from the rental of residential housing units with lease agreement terms of approximately twelve months.Revenue is recognized in the period rent is earned, which is on a monthly basis.Rent is recognized as income on a straight line basis over the term of the lease for leases with varying rental payments.Amounts included in property management fees include compensation paid to an equity investor managing property operations.
